Citation Nr: 1711670	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to a compensable evaluation for residual surgical scar status post hysterectomy for fibroid uterus with bilateral salpingo-oophorectomy. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In August 2016, the RO issued a statement of the case for service connection for PTSD.  The Veteran did not file a substantive appeal with this statement of the case.  The Veteran's sister submitted an untimely Form 9 in December 2016.  The RO acknowledged this and informed the Veteran that she needed to submit her own substantive appeal and that the substantive appeal was not timely filed.  The RO further provided her with the correct form for filing a new claim.  Therefore, the issue of service connection for PTSD is not before the Board.

The issue of entitlement to service connection for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the appeal period, the Veteran's linear surgical scar is productive of pain, but is not deep or unstable, and does not exceed an area of 144 square inches (929 square centimeters), nor cause functional impairment.




CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 10 percent evaluation, but no higher, for a surgical scar have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by letters dated in February 2010 and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Private and VA records were also obtained.  A scar VA examination was conducted, and the Board finds that it is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted an appropriate examination prior to rendering findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Analysis

The RO originally granted service connection for hysterectomy for fibroid uterus with bilateral salpingo-oophorecomty with residual scar.  The RO did not find that the Veteran's scar disability was compensable in nature and did not assign a separate scar evaluation.  The Veteran filed a claim in January 2010 stating that her scar was painful and warranted a compensable evaluation.  The Veteran has not claimed that a higher evaluation is warranted for her service-connected hysterectomy residuals other than the scar. 

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in January 2010, the revised criteria apply.

Diagnostic Code 7800 is not applicable as it pertains to burn scars, and other scars or disfigurement of the head, face or neck.  Diagnostic Code 7801 is not applicable as it pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear and at least 6 square inches (39 sq. cm.).  The Veteran's scar is linear and is not deep.  Diagnostic Code 7802 provides a 10 percent rating for a burn scar, or scar due to other causes, not of the head, face, or neck that is superficial and nonlinear and at least 144 square inches (929 sq. cm.) or greater. There is no indication in the record that the Veteran's scar is 144 square inches or greater.  On examination, the Veteran's scar was assessed as 11 centimeters by 0.4 centimeters. 

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Historically, as noted above, the Veteran's scar is a residual of a hysterectomy.  In January 2010, the Veteran reported that the physician cut her horizontally and not vertically.
  
In a June 2010 VA examination for the scar, the physician noted that the Veteran had a scar below the belly button that was caused by a hysterectomy in 1972.  She did not experience skin breakdown.  The Veteran reported pain from the scar but did not report any other functional impairment.  The examiner found a scar on the anterior side of trunk precisely located at the lower abdomen status post hysterectomy.  It was a linear scar and the entire scar measures 11 centimeters by 0.4 centimeters.  Upon examination, the scar was not painful.  There was no skin breakdown, and it was superficial scar with no underlying tissue damage, inflammation or edema.  There was no keloid formation and the scar was not disfiguring.  The scar also did not limit motion.  There was no effect of the scar on the Veteran's usual occupation or daily activity.

The Veteran reported and VA treatment records confirm she is a panniculectomy candidate due to painful scar but she needed to lose 30 pounds first.

During the appeal period, the Veteran has reported that scar is a disfiguring, "nasty" looking, horrible looking and grotesque.  She also reported that after having tissue removed in 1998, the scar became wider and looked much worse than it originally looked.

In February 2010 and April 2010, the Veteran reported that the scar was painful.  

Having reviewed the evidence pertaining to this claim and the Veteran's reports, the Board concludes that a 10 percent evaluation for the scar is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 because of the Veteran's reports that her scar is painful.  The Board acknowledges that her scar was not painful during the examination; however, resolving all doubt in the Veteran's favor, the Board finds that a 10 percent is warranted.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A higher evaluation is not warranted under Diagnostic Code 7804 or any other diagnostic code because there is only one scar from the hysterectomy.  Furthermore, there is no evidence that the scar is unstable or that there is any indication of any functional limitation associated with the scar.  Thus, the Board concludes that the criteria for a 10 percent evaluation are met.  

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected scar is manifested by signs and symptoms such as pain.  This symptom, and its resulting impairment, is contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to scars considers the symptom of pain. Thus, it cannot be stated that the criteria under which this disability is evaluated is inadequate to address the current symptoms.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's scar cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was granted service connection for hysterectomy residuals, currently assigned a 50 percent evaluation and abdominal adhesions, currently assigned a 30 percent evlauaiton.  The Veteran has at no point indicated that she believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect her symptomatology for these service-connected disabilities.  Further, the Veteran has at no point during the current appeal indicated that her service-connected scar result in further disability when looked at in combination with her service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 10 percent evaluation, but no higher, for residual surgical scar status post hysterectomy for fibroid uterus with bilateral salpingo-oophorectomy is granted, subject to the controlling regulations applicable to the payment of monetary awards. 


REMAND

The Veteran claims that she currently has anemia that is related to her military service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  

In the present case, the Board finds that the standards set forth in McLendon have been satisfied.  The claims file shows a current diagnosis of anemia.  See August 2010 treatment record of Dr. H.  A service treatment record dated in August 1969 notes that the Veteran was taking iron pills during service.  The Veteran has reported that she was anemic during service and has been anemic on and off since service.  The Veteran has not received an examination to determine whether her currently diagnosed anemia is related to her military service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2016 and associate them with the claims file.

2.  Schedule a VA examination by a medical professional skilled in the diagnosis and treatment of anemia to determine the nature and etiology of the Veteran's claimed anemia.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  

Following review of the claims file and examination of the Veteran, the examiner should address the following questions:
a.  Did the Veteran have a diagnosis of anemia at any time since September 2010?

b.  If so, is it is at least as likely as not (i.e., probability greater than 50 percent) that anemia had its onset in service, or within one year of discharge from service, or is otherwise related to service? 

c.  Is it is at least as likely as not (i.e., probability greater than 50 percent) that anemia was either caused or aggravated to the Veteran's service-connected disabilities?

Review of the entire record is required; however, the examiner's attention is invited to the service treatment record dated in August 1969 which noted that a blood test was obtained and a service treatment record showing that the Veteran was taking iron pills.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


